Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-12, 15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20050282072 A1 (Hector).
Regarding Claims 1, 9, and 15, Hector discloses an EUV mask that includes a substrate, a lower reflective stack formed over the substrate, a first embedded layer, a second embedded layer, and an upper reflective stack (paragraph 0018 and Fig. 1). The substrate is a low thermal expansion material, such as high quality ceramic, fused silica, or another glass (paragraph 0018). The reflective stacks are multilayers including stacks of film pairs (paragraph 0019-0020). The upper reflective stack is patterned and includes trenches (see opening 26 in Fig. 2 and Fig. 3). Hector further discloses a method for producing said mask, where a substrate is provided and the first multilayer, the embedded layers, and the second multilayer are formed on the substrate (paragraph 0037 and Claim 1). The second embedded layer functions as an etch stop (paragraph 0014 and 0033). A capping layer may be formed over the second multilayer (paragraph 0050). A photoresist is patterned on top of the mask structure and an etching step is performed through the upper multilayer until the etch stop layer is exposed before removing the patterned resist (paragraph 0037). In some embodiments, the etching step does not go completely through the reflective multilayer (see Fig. 2).
Regarding Claim 2, Hector discloses that the second embedded layer, located between the first reflective multilayer and the second reflective multilayer, of the EUV mask functions as an etch stop (paragraph 0014 and 0033).
Regarding Claims 3-4 and 18, Hector discloses that a silicon capping layer can be formed over the upper reflective multilayer (paragraph 0050). It is not specified when the capping layer is added, but the silicon capping layer protects the materials of in the upper reflective stack from oxidation (paragraph 0050). Therefore, it can be concluded that the capping layer would be applied following the formation of the trenches, as the trench formation exposes the upper multilayer material to the environment (see Fig. 2 and 3). In this scenario, the sidewall and bottom surfaces of the trenches as well as the top layer of the multilayer would be covered by the capping layer.
Regarding Claim 5, Hector discloses that the stack of film pairs includes molybdenum and silicon film pairs (paragraph 0019-0020).
Regarding Claim 6, Hector discloses an embodiment in which small isolated or widely spaced lines are formed in a photoresist using the EUV mask (paragraph 0045).
Regarding Claim 10, Hector discloses that the thickness (i.e. the number of layers) of the upper reflective multilayer are determined by an equation (paragraph 0032). The number of layers in the upper stack is variable and is dependent on the materials and wavelengths used and can be optimized by automated computation (paragraphs 0035-0036). Therefore, there is an alternative embodiment where the thickness of the upper multilayer is between 60 and 120 nm.
Regarding Claim 11, Hector discloses that the reflective multilayers include a stack of alternating molybdenum and silicon pairs (paragraph 0019-0020).
Regarding Claim 12, Hector discloses that the capping layer is made of silicon (paragraph 0020).
Regarding Claim 17, Hector discloses that the reflective multilayers include a stack of alternating molybdenum and silicon pairs (paragraph 0019-0020).
Regarding Claim 20, Hector discloses that the capping layer is made of silicon (paragraph 0020).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050282072 A1 (Hector) in view of US 20190086791 A1 (Tanabe).
Regarding Claims 8 and 14, Hector discloses an EUV mask and a method for making the EUV mask. However, Hector does not disclose a conductive layer disposed under the mask substrate. Tanabe teaches a reflective EUV mask and process for producing reflective masks. Specifically, Tanabe teaches that the reflective mask includes a backside conductive layer on the substrate on the side opposite to the side where the reflective layer is placed on the substrate (paragraph 0080). Hector and Tanabe are analogous art because both references pertain to EUV masks and their production. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include a conductive backlayer under the substrate, as taught by Tanabe, to the mask design disclosed by Hector because the conductive backlayer provides electrostatic chucking and can serve to regulate stress on the mask, which can help keep the mask flat (see Tanabe, paragraphs 0080 and 0082).
Regarding Claim 13, Hector discloses an etch stop layer disposed between the first and second reflective multilayers. However, the etch stop layer disclosed by Hector does not include ruthenium, silicon, or silicon carbide. Tanabe teaches that ruthenium and ruthenium alloys can be used as a material for an etching stopper (paragraph 0048-0049). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use ruthenium or a ruthenium containing alloy for the etch stop layer, as taught by Tanabe, for the method for making a mask disclosed by Hector because ruthenium and ruthenium alloys are less apt to be etched with oxygen-free gases and are capable of functioning as an etching stopper during processing for producing a reflective mask (see Tanabe, paragraph 0048).
Regarding Claim 19, Hector discloses a capping layer for the mask but is silent in regards to the thickness of the capping layer. Tanabe teaches a EUV mask with a protective layer (corresponding to a capping layer) disposed over the reflective layer (paragraph 0031). The protective layer is made of ruthenium or a ruthenium alloy containing silicon (paragraph 0048). The protective layer has a thickness that is preferably 2 nm or more and 5 nm or less (paragraph 0050). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to make the capping layer of the mask disclosed by Hector have a thickness between 2 and 5 nm, as taught by Tanabe, because a thickness in this range allows the layer to perform its functions while maintaining the reflectance of the reflective layer underneath the capping layer (see Tanabe, paragraph 0050).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20050282072 A1 (Hector) in view of US 20160238939 A1 (Brunner).
Regarding Claim 7, Hector discloses an EUV mask comprising trenches. However, Hector is silent in regards to the orientation of the trenches. Brunner teaches an EUV lithography process that utilizes EUV masks. Specifically, Brunner teaches that the EUV mask has an absorber containing a repeating pattern of two different pitches (paragraph 0009). The mask has two test gratings that are either horizontal or vertical trenches (paragraph 0024). The preferred repeating pattern may be vertical, horizontal, or both (paragraph 0026). The vertical trenches are aligned parallel in the vertical direction, while the horizontal trenches are aligned perpendicular to the vertical direction (paragraph 0032). Hector and Brunner are analogous art because both references pertain to EUV masks and their use. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the orientation of the trenches taught by Brunner for the mask design disclosed by Hector because this orientation allows for various shapes and patterns for a desired product (see Brunner, paragraph 0032).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20050282072 A1 (Hector) in view of US 20140051015 A1 (Gallagher).
Regarding Claim 16, Hector discloses a method for producing EUV masks. However, Hector is silent in regards to the depth of the trenches. Gallagher teaches EUV masks with a trench depth of 100 nm (paragraph 0042). Gallagher further states that the trench depth is determined based on creating a 180 degree phase shift in the multilayer. Hector and Gallagher are analogous art because both references pertain to EUV masks and their production. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the trench depth taught by Gallagher in the method for producing masks disclosed by Hector because by forming trenches with a depth that achieves a 180 degree phase shift in the multilayer, 0th order diffraction is suppressed or canceled, reducing black border reflection at the border region of the mask (see Gallagher, paragraph 0024).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737
05/05/2022